Case 6:17-cv-00920-RBD-DCI Document 232 Filed 10/08/20 Page 1 of 2 PageID 7986




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

 TMH MEDICAL SERVICES, LLC,

       Plaintiff,

 v.                                                        Case No. 6:17-cv-920-Orl-37DCI

 NATIONAL UNION FIRE
 INSURANCE COMPANY OF
 PITTSBURG, PA,

       Defendant.


                                          ORDER

       Plaintiff moved for judicial review of Defendant’s bill of costs. (Doc. 229

 (“Motion”).) Defendant responded. (Doc. 230.) On referral, U.S. Magistrate Judge Daniel

 C. Irick recommends granting the Motion in part, awarding Defendant costs in the

 amount of $8,178.75. (Doc. 231.)

       No objections were filed, and the time for doing so has now passed. Absent

 objection, the Court reviewed the Report and Recommendation only for clear error. See

 Wiand v. Wells Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D.

 Fla. Jan. 28, 2016); see also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006).

 Finding none, the Court adopts the Report and Recommendation (Doc. 231) in full.

       It is ORDERED AND ADJUDGED:

       1.     U.S. Magistrate Judge Daniel C. Irick’s Report and Recommendation (Doc.

              231) is ADOPTED, CONFIRMED, and made a part of this Order.
                                                -1-
Case 6:17-cv-00920-RBD-DCI Document 232 Filed 10/08/20 Page 2 of 2 PageID 7987




       2.    Plaintiff’s Objection and Motion for Judicial Review of Defendant’s Bill of

             Costs (Doc. 229) is GRANTED IN PART AND DENIED IN PART:

             a.      Defendant National Union Fire Insurance Company of Pittsburg, PA

                     is AWARDED $8,178.75 in costs.

             b.      In all other respects, the Motion is DENIED.

       DONE AND ORDERED in Chambers in Orlando, Florida, on October 8, 2020.




 Copies to:
 Counsel of Record




                                              -2-
